Case 1:18-cv-01962-LPS Document 259 Filed 04/27/21 Page 1 of 2 PagelD #: 15978

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

SILVERGATE PHARMACEUTICALS, INC., :

Plaintiff,
: C.A. No. 18-1962-LPS
v. : C.A. No, 19-1067-LPS
BIONPHARMA INC.,
Defendant.

 

ORDER

At Wilmington this 27th day of April, 2021, for the reasons set forth in the Opinion
issued this date, IT IS HEREBY ORDERED that:

1. The parties shall meet and confer and submit, no later than April 29, 2021 at
12:00 p.m., a proposed order consistent with the Opinion, to enter final judgment FOR
Defendant and AGAINST Plaintiff.

2. Because the Opinion has been issued under seal, the parties shall meet and confer
and, no later than April 29, 2021 at 12:00 p.m., submit a proposed redacted version, as well as a
supporting memorandum justifying any redactions they propose. Should the parties fail to
comply or fail to persuade the Court any portion of the Opinion should be redacted, the Court
will unseal the Opinion.

3, In anticipation of the preliminary injunction hearing scheduled for April 29, 2021
at 1:30 p.m., Silvergate and Bionpharma shall each submit, no later than April 28 at 5:00 p.m., a

letter brief, not to exceed three pages single-spaced, setting out its position on how the Court’s

 

 
Case 1:18-cv-01962-LPS Document 259 Filed 04/27/21 Page 2 of 2 PagelD #: 15979

Opinion impacts the issues that remain to be decided in connection with the preliminary

injunction motion.

 

Lee
HONORABLE LEONARD P. STARK
UNITED STATES DISTRICT JUDGE

 

 
